 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9
       ROBERT BROWNE,                                    Case No. 2:18-cv-01504-RFB-VCF
10
11                                        Plaintiff,
                                                                            ORDER
12           v.

13     DOLGEN MIDWEST, LLC,

14                                      Defendant.

15
16          Before the Court for consideration is the Report and Recommendation [ECF No. 21] of the
17   Honorable Cam Ferenbach, United States Magistrate Judge, entered May 7, 2019.
18          A district court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
20   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C.
21   § 636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
22   required to “make a de novo determination of those portions of the report or specified proposed
23   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
24   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
25   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
26   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
27   by May 21, 2019. No objections have been filed. The Court has reviewed the record in this case
28   and concurs with the Magistrate Judge’s recommendations.
 1          IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 21] is
 2   ACCEPTED and ADOPTED in full.
 3          IT IS ORDERED that Plaintiffs Motion for Sanctions for Spoliation of Evidence (ECF
 4   No. 12) is DENIED.
 5          IT IS FURTHERORDERED that Plaintiff’s Motion to Deem Requests for Admissions
 6   Admitted (ECF No. 16) is DENIED.
 7          IT IS FURTHER ORDERED that Defendant’s Countermotion to Plaintiff’s Motion to
 8   Deem Request for Admissions Admitted for Relief Under Fed. R. Civ. P. 36(b) (ECF No. 20) is
 9   GRANTED.
10
            DATED: June 3, 2019.
11
                                                       _____________________________
12                                                     RICHARD F. BOULWARE, II
13                                                     United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
